— In an action to recover damages for personal injuries to a pedestrian arising out of an automobile *455collision, the defendant James Johnson appeals from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated August 20, 1985, as denied his cross motion for summary judgment dismissing the complaint as against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to submit adequate proof to sustain his burden of showing entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Brown v Visan Fuel Oil Co., 114 AD2d 396; Savage v Delacruz, 100 AD2d 707).
Under these circumstances, we do not reach the issue of the sufficiency of the plaintiff’s opposing papers (see, Brown v Visan Fuel Oil Co., supra). Bracken, J. P., Niehoff, Eiber and Sullivan, JJ., concur.